Roberts, J.
The question in this case is, which is the true western boundary line of the Miller league: the one which the Surveyor Sims ran, in making the survey ? or the one which he called for by course and distance and did not run ? It is now shown by Sims, the Surveyor, that he completed the survey; and finding, upon calculation, that it contained too little land, he corrected the survey by extending the Southern boundary line, four or five hundred varas, and at that point putting down a stake. He did not make a regular corner there, by making bearing trees or calling for any objects; but in designating that corner, (the south-west,) he called for the bearing trees which he made in making the survey. So with the north-west corner. The western boundary of the corrected line was not run ; nor was the extension line of the northern boundary run.
After making the survey, then, with plainly marked lines and established corners, the Surveyor sought to correct and enlarge it, by simply running out one line from a corner of the *21tract, establishing no corner there, but calling for that distance in his field-notes. Still the field notes called for the bearing trees at the corners established in the original survey. This was in fact no correction of the survey, at all. The object of marking the lines and establishing corners of land, is to fix ascertainable boundaries, and give notice of appropriation to all who have access to the field-notes. In both of these, was this correction wanting. The principles involved in this case were settled by this Court, when it was here previously. (Hubert v. Bartlett, 9 Tex. R. 97.) There is nothing in the case, as now presented, to change the result then arrived at.
The evidence, objected to by the appellee, was properly ruled riot to be admissible. The testimony, sought to be introduced, was wholly immaterial to the true issue in the case, as above stated. And had it been material the question was leading, and part of the answer was irresponsive; and it was therefor liable to the objections made to it.
The charge of the Court was in accordance with the Opinion of this Court previously delivered : and is believed to have been sufficient and correct.
Judgment affirmed.